DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
Specification
The amended specification filed 1/22/21 has been entered.
Drawings
The previous objection to the drawings is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, it is unclear how a single recess can be a single edge.  As best understood by the Examiner the implant comprises a single recess which forms a single cutting edge at its intersection with the implant body, however the recess is not an edge by itself.  The claim is interpreted as such for examination.  Additionally, it is noted that an obtuse angle cannot be 180 degrees (as 180 degrees forms a straight line).  Accordingly, the claimed angle should read between 140 and less than 180 degrees or the like.  Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 6068479) in view of Champagne et al (US 2012/0065692 A1) in view of Bassett et al (US 2006/0286509 A1) in view of Anitua Aldecoa (US 2008/0227057 A1).
Regarding claim 1, Kwan discloses a dental implant device (350, see Fig. 19) comprising: an implant shaft (366); a threading extrusion (364; instance of 364 that wraps around longitudinal extent of implant body forming a screw thread); an attachment abutment (A, below); a self-tapping cutting edge (360/364); a debris extraction channel (372); a crown torque restraint (B); the implant shaft comprising an insertion end (C), a mounting core (D) and an abutment collar mounting end (E); the insertion end being connected to the mounting core (see below); the abutment collar mounting end being connected to the mounting core (see below); the mounting core being connected in between the insertion end and the abutment collar mounting end (see below); the threading extrusion being helically connected along the mounting core (see below); the attachment abutment being of conical-frustum-shaped (see below and Fig. 19); the attachment abutment being connected to the abutment collar mounting end (see below); the abutment collar mounting end being connected in between the attachment abutment and the mounting core (see below); the crown torque restraint being externally connected to the attachment abutment (see below), wherein the crown torque restraint is polygonal (see hexagonal shape below and in Fig. 19); the attachment abutment being connected in between the crown torque restraint and the abutment collar mounting end (see below); the self-tapping cutting edge being a single recess (364, instance at distal tip of implant, as best understood by the Examiner) which laterally traverses into and is integrated into the insertion end (see below); the debris 

    PNG
    media_image1.png
    936
    802
    media_image1.png
    Greyscale

Kwan, however, does not teach wherein the implant comprises only a single cutting edge, wherein an axis of the attachment abutment is oriented at an obtuse angle with an axis of the core, wherein the obtuse angle is between 140 and 180 degrees, and 
Champagne et al, however, teaches a bone implant (10) with a threaded anchor portion (60) and an unthreaded drilling tip region (62) having a single recess forming a single cutting edge (65; e.g. embodiment with only one cutting edge; encompassed by “at least one” as taught by Champagne; see [0117]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kwan to include Champagne’s single cutting edge, as such modification would provide more control of cutting depth by limiting the cutting rate.  
Bassett et al additionally teaches a one piece implant (see Fig. 55) with an attachment abutment (1635) having an axis and being oriented at an obtuse angle with an axis of an implant core, the angle being between 140 and 180 degrees (e.g. 163 degrees; see [0168]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kwan/Champagne, as combined above, to include Bassett’s angled abutment, as such modification would allow for compensation and alignment of the final prosthesis dependent on implant placement and orientation, and would allow some leeway in implant placement.  
Anitua Aldecoa further teaches a dental implant comprising an insertion end (X) mounting core (Y) and abutment collar mounting end (Z), wherein the diameter of each is between 1.7 and 2.9 mm (at least in part, see below and [0078]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kwan/Champagne/Bassett, as combined above, to include Anitua Aldecoa’s diameter, as such modification would merely involve a change of size .  

    PNG
    media_image2.png
    835
    597
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5030095 teaches a similar dental implant with an abutment portion arranged at an angle relative to the implant axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772